If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                             STATE OF MICHIGAN

                              COURT OF APPEALS



 PEOPLE OF THE STATE OF MICHIGAN,                                     FOR PUBLICATION
                                                                      October 29, 2020
                Plaintiff-Appellee,                                   9:15 a.m.

 v                                                                    No. 338891
                                                                      Wayne Circuit Court
 TERREIK JAYLEL LATHAM,                                               LC No. 16-009739-01-FC

                Defendant-Appellant.


                                      ON RECONSIDERATION

Before: RIORDAN, P.J., and SAWYER and JANSEN, JJ.

RIORDAN, P.J.

       Defendant appeals as of right his bench trial conviction of first-degree criminal sexual
conduct (CSC I), MCL 750.520b (multiple variables). Defendant was sentenced to 4 to 10 years
of imprisonment for first-degree criminal sexual conduct. We affirm.
                            I. FACTS & PROCEDURAL HISTORY

        Defendant contacted the victim, a prostitute who advertised her services online, and after
agreeing on a price and specific services, they met up at a gas station and walked together to a
nearby abandoned house. Before engaging in any sexual acts, the victim asked to be paid.
Defendant refused to pay, held a sharp object to the victim’s throat, and forced her to engage in
oral and vaginal sex.

       Defendant was found guilty of CSC I. His recommended sentencing guidelines range was
51 to 85 months, and he was assigned 10 points for Offense Variable (OV) 1, 5 points for OV 2,
10 points for OV 4, and 25 points for OV 11. In total, defendant was assigned 50 OV points which
equated to an OV level III. Defendant was sentenced to 4 to 10 years of imprisonment.

         Defendant then filed a motion to correct an invalid sentence in the trial court and argued
that he is entitled to resentencing because OV 11 was incorrectly scored at 25 points when, he said,
it should have been assigned 0 points pursuant to MCL 777.41(2)(c). Defendant asserted that if
OV 11 was properly scored, he would have been sentenced at OV level II not OV level III. He


                                                -1-
contended that the recommended guidelines range would have been 42 to 70 months, rather than
51 to 85 months which was used at sentencing. Therefore, defendant argued, he was entitled to
resentencing. The prosecution responded that OV 11 was properly scored and, even if the
guidelines were initially improperly scored, defendant’s sentence should not be altered because
defendant’s sentence was below the original recommended guidelines range and was tailored to
defendant.

        The trial court granted defendant’s motion to rescore OV 11 at 0 points, but denied
defendant’s motion for resentencing. The trial court corrected defendant’s original sentencing
information report and the recommended minimum guidelines range was lowered to 42 to 70
months. The trial court’s order states that resentencing was not required because defendant’s
original sentence of 48 to 120 months of imprisonment is within the recalculated recommended
minimum guidelines range. Defendant now appeals.
                                           II. ANALYSIS

       Defendant argues that he is entitled to resentencing pursuant to People v Francisco, 474
Mich. 82, 88; 711 NW2d 44 (2006), because he was sentenced on the basis of inaccurate
information and an inaccurate guidelines range. We disagree.

       The issue of whether defendant is entitled to resentencing is a legal question which we
review de novo. Id. at 85.

        In Francisco, 474 Mich. at 88-92, our Supreme Court held that the defendant was entitled
to resentencing when the trial court erred in scoring the sentencing guidelines even though the
original sentence was within the appropriate, re-scored guidelines range. The Supreme Court
remanded that case for resentencing because an appellate court cannot know whether the trial court
would have imposed the same sentence if the guidelines had been accurately scored. Id. at 49.
The Supreme Court reasoned that “appellate correction of an erroneously calculated guidelines
range will always present this dilemma, i.e., the defendant will have been given a sentence which
stands differently in relationship to the correct guidelines range than may have been the trial court’s
intention.” Id. at 91-92. “Thus, requiring resentencing in such circumstances not only respects
the defendant’s right to be sentenced on the basis of the law, but it also respects the trial court’s
interest in having defendant serve the sentence that it truly intends.” Id. at 92.

       The matter before us presents us with circumstances that are unlike those described in
Francisco. We know the trial court would impose the same sentence for defendant under the now
accurately scored guidelines range. The trial court’s order states that resentencing was not required
because defendant’s original sentence of 48 to 120 months of imprisonment is within the
recalculated recommended minimum guidelines range. The trial court had the opportunity to
resentence defendant and it expressly declined to do so. After rescoring OV 11 and recalculating
the correct guidelines range, the trial court decided to maintain defendant’s original sentence.
Thus, the trial court’s explanation, its familiarity with this matter, particularly in light of the
procedural posture and its ultimate disposition of the case, demonstrates the trial court’s intent to
maintain the same sentence, regardless of the prior scoring error. Thus, “[r]esentencing is . . . not
required [because] the trial court has clearly indicated that it would have imposed the same
sentence regardless of the scoring error and the sentence falls within the appropriate guidelines

                                                 -2-
range.” Id. at 89 n 8, citing People v Mutchie, 468 Mich. 50, 51; 658 NW2d 154 (2003). Therefore,
resentencing is not required.1
                                        III. CONCLUSION

        We are not confronted with a Francisco error. There was no remand for resentencing to
the trial court. Here, the trial court only decided a post-trial motion, corrected the applicable
guidelines range, and then maintained defendant’s original sentence. Affirmed.

                                                              /s/ Michael J. Riordan
                                                              /s/ David H. Sawyer




1
  Defendant raised for the first time at oral argument the claim that the trial court violated his due
process right to be sentenced on the basis of accurate information. He did not raise this issue in
his written brief on appeal, nor did he provide any supplemental briefing on it. He cited only
Francisco, 474 Mich. at 48-49, 91 n 6, for the proposition that “[a] defendant is entitled to be
sentenced by a trial court on the basis of accurate information.” However, Francisco considers
only the issue of resentencing pursuant to MCL 769.34(10) and MCR 2.613(A), and its analysis
does not consider any due process implications. Although this issue presents a purely legal
question, we nonetheless decline to consider the it further because it was not properly raised by
defendant, nor was it briefed by the parties. Paschke v Retool Industries (On Reh), 198 Mich. App.
702, 705; 499 NW2d 453 (1993) (“The court is obligated only to review issues that are properly
raised and preserved; the court is empowered, however, to go beyond the issues raised and address
any issue that, in the court’s opinion, justice requires be considered and resolved.”), rev’d on other
grounds 445 Mich. 502; 519 NW2d 441 (1994). Because the issue is insufficiently briefed, we
now decline to craft defendant’s argument for him. People v Van Tubbergen, 249 Mich. App. 354,
365; 642 NW2d 368 (2002); People v Watson, 245 Mich. App. 572, 587; 629 NW2d 411 (2001).

                                                 -3-